VIA EDGAR TRANSMISSION March 31, 2011 Mr. David R. Humphrey Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Sen Yu International Holdings, Inc. Form 10-K for fiscal year ended June 30, 2010 Filed September 28, 2010, as amended December 2, 2010 File No. 0-12792 Dear Mr. Humphrey: We hereby submit for review by the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”), via EDGAR transmission, response by Sen Yu International Holdings, Inc. (the “Company”) to the letter received from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”), dated February 22, 2011, regarding the Company’s filings referred to above.For your convenience, we have repeated below the Staff’s comments in bold and have followed each comment with our response. We will be delivering to the Staff two hard copies of each of Amendment No. 3 (“10-K/A No. 3”) to the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2010 (the “10-K”) and Amendment No.2 (“10-Q/A No.2”) to the Company’s Quarterly Report on Form 10-Q (the “10-Q”) for the period ended September 30, 2010, marked to show changes to the Amendments No.1 to the 10-K and the 10-Q, both of which were filed on December 2, 2011. Please note the Company filed an Amendment No. 2 to the 10-K on February 18, 2011 which the Company believes has addressed some of the comments set forth herein. Form 10-K (Fiscal Year Ended June 30, 2010), As Amended Cautionary Note on forward-Looking Statements, page 4 1. Please delete references to the Private Securities Litigation Reform Act of 1995, as forward-looking statements made by penny stock issuers are excluded from the safe harbor. Refer to Section 21 E(b)(1 )(C) of the Securities Exchange Act of 1934. In response to the Staff’s comment, the Company has deleted references to the Private Securities Litigation Reform Act of 1995. Business Agents, page 11 2. Refer to your arrangement with Golden Lotus, as described on page 9. We note that Golden Lotus is your exclusive sales agent in Heilongjiang Province where the Wang Da Farmers are located. Indicate the date of creation of Golden Lotus. In addition, please tell us whether Golden Lotus acts as a sales agent for any other customers and/or any other provinces. That is, please explain whether you are the primary or only source of revenue for that company. Golden Lotus was established in 1998.The agreement between Golden Lotus and the Company is a two year renewable agreement which will expire on December 19, 2011. Golden Lotus is the exclusive sale agent to distribute the Company’s breeding swine in Heilongjiang province.Golden Lotus is also engaged in the business of distributing breeding equipment, selling veterinary drugs and medical equipment and providing agriculture and breeding related consulting services. Other than the Company, Golden Lotus has not served as a distributor of breeding swine for any client.The Company believes the revenues contributed by the Company account for approximately 50% of Golden Lotus’s annual revenues for the year ended December 31, 2010. 3. Describe to us, in greater detail, how your financial arrangements with Golden Lotus take place. Specifically, we see that this agent sells your breeding swine to farmers but you state that you finance these sales. Tell us when, how and to whom you provide this financing. In addition, you state that you charge a sales price to Golden Lotus. Tell us when and how you set this sales price and explain when you actually receive the sales price in cash from Golden Lotus. Golden Lotus is the exclusive distribution agent of the Company in Heilongjiang province. Golden Lotus assists the Company in locating qualified farmers in Heilongjiang province. The Company sells the breeding swine at local market price to Golden Lotus and recognizes revenues at the point of sale. Golden Lotus is required to make payments of the purchase price to Company within 30 days after delivery of the breeding swine. Golden Lotus sells the breeding swine to the qualified farmers subject to a maximum markup of 20% of the original purchase price as agreed upon between Golden Lotus and the Company. The agreement provides that Golden Lotus sells a guaranteed minimum number of breeding swine on a quarterly basis for the Company.If Golden Lotus fails to fulfill this obligation, the Company is allowed to retain other sales agents to distribute any unsold breeding swine. The Company has no other financial arrangements with Golden Lotus.The Company does not finance the sales of breeding swine by Golden Lotus to the farmers. 4. Provide us with copies of the Sales Agreement and the Supplemental Agreement with Golden Lotus or tell us where they have been filed as exhibits. If they have not been previously filed as exhibits, please do so. The Staff is advised that the original Sales Agreement and Supplemental Agreement are in Chinese. In response to the Staff’s comment, the Company is filing the English translations of the Sales Agreement and Supplemental Agreement as Exhibit 10.12 and Exhibit 10.13, respectively, to the 10-K/A No. 3. 5. We note that you have entered into a cooperation agreement for fodder supply and commercial hog buyback. Please tell us whether the counterparty to the agreement, Heilongjiang Wangda Fodder Co., Ltd. has similar agreements with other breeders. That is, please tell us whether that entity earns significant revenues from other customers or sources. In this regard, you state (page 23) that you would be entitled to assume Wang Da’s legal rights as against the franchisee farmers if Wang Da defaults in its obligations to you and that “you would have access to Wang Da’s additional assets to meet the shortfall.” It appears that this entity does substantially all of its business with you. Finally, tell us when Wang Da was created. Please advise, supplementally and in detail. Wang Da was established in 2006. It has agreements involving fodder supply and commercial buy back of hogs with other breeders similar to its cooperation agreement with the Company. The Company entered into the cooperation agreement with Wang Da in December, 2008.The Company believes revenue from the Company accounted for about 80% of Wang Da’s total revenues for the year ended December 31, 2010. Wang Da earns 200 RMB (approximately US$30.80 using an exchange rate of 6.5) per ton from the Company for fodder supplied to the ‘network farmers. Wang Da earns its revenue from the Company solely from this flat charge and there is no other service fee or markup of the fodder involved. 6. Please indicate the nature and relative significance of the “additional assets” of Wang Da that you would have access to in the event of a default. Please also tell us whether you would then become responsible for settlement of Wang Da’s other liabilities. That is, we assume that Wang Da has other significant creditors with claims upon its assets. Please explain, supplementally and in detail, how matters would be settled in if a default should occur. Tell us whether Wang Da would remain in business, whether you would succeed to that business or whether it would simply shut down. Explain how the claims of the other creditors of would be resolved and whether your claims have priority. 93% of Wang Da’s current assets are composed of cash, accounts receivable, prepayments, other receivables and inventory. To that end, Wang Da’s assets that the Company would have access to if any default should occur are relatively liquid in nature. Since the Company accounts for 80% of Wang Da’s revenue, the Company owns a majority of the accounts receivable.In the event of Wang Da’s default, the Company will assume Wang Da’s rights to receive mature hogs from their network farmers, but not Wang Da’s obligations. In accordance with the Fodder Supply Agreement between Wang Da and the farmers, the Company could act as third party beneficiary by assuming Wang Da’s rights and having the farmers deliver the hogs directly to the Company. Pursuant to the Supplementary Agreement between Wang Da and the Company, the Company is not responsible for Wang Da’s liabilities. The Company is under no obligation to succeed to Wang Da’s business upon assumption of Wang Da’s rights. The Company does not have a priority claim over the other creditors and all creditors will have equal access proportional to their claims to Wang Da’s assets. 7. As you offset advances to Wang Da by the market value of hogs transferred to you by Wang Da, we assume that you meet the requirements of ASC 210-20-45-1. Please confirm our assumption supplementally or explain how our understanding is not correct. Per ASC 210-20-45-1, a right of offset exists when all of the following conditions are met: a. Each of two parties owes the other determinable amounts; b. The reporting party has the right to offset the amount owed with the amount owed by the other party; c. The reporting party intends to offset; and d. The right of offset is enforceable at law. A right of offset is a debtor’s legal right, by contract or otherwise, to discharge all or a portion of the debt owed to another party by applying against the debt an amount that the other party owes to the debtor. The Company confirms that the offset transactions between Heilongjiang Sen Yu and Wang Da did meet the requirements of ASC 210-20-45-1. Risk Factors Government Regulation, page 20 8. You include substantial disclosure in the section entitled “Risks Related to Conducting Business in the PRC,” much of which is related to the effects or potential effects of PRC government regulation on your business. Please expand your government regulation disclosure in the business section to discuss the effect of existing or probable governmental regulations on your business, including those referenced in the risk factors section. Refer to Item 101(h)(4)(ix) of Regulation S-K. In response to the Staff’s comment, the Company has expanded the disclosure in “Government Regulations” section on page 20. Item 1A. Risk Factors, page 21 9. Please delete the second and third sentences of the introductory paragraph. If a risk is not deemed material, it should not be referenced. In response to the Staff’s comment, the Company has deleted the second and third sentence of the introductory paragraph. Risks Relating to Conducting Business in the PRC, page 30 We note that you conduct substantially all of your operations outside of the United States. In order to enhance our understanding of how you prepare your financial statements and assess your internal control over financial reporting, we ask that you provide us with information that will help us answer the following questions. How do you evaluate and assess internal control over financial reporting at June 30, 2010? We note that management concluded that internal control over financial reporting was effective as of June 30, 2010. In connection with your process to arrive at this determination, please describe whether and how you considered controls to address financial reporting risks that are relevant to all locations where you have operations. If you have an internal audit function, please describe it and explain how, if at all, that function impacted your evaluation of your internal control over financial reporting. How do you maintain your books and records and prepare your financial statements at June 30, 2010? It appears that you maintain your books and records in accordance with PRC GAAP. If our understanding is correct, describe the process you go through to convert your books and records to US GAAP for SEC reporting purposes. Describe the controls you maintain to ensure that you have made all necessary and appropriate adjustments in your conversions and disclosures. If our understanding is not correct, please advise. What is the background of the people involved in your financial reporting at June 30, 2010? We would like to understand more about the background of the people who are primarily responsible for preparing and supervising the preparation of your financial statements and evaluating the effectiveness of your internal control over financial reporting and their knowledge of US GAAP and SEC rules and regulations. Do not identify people by name, but for each person, please tell us: · what role the person takes in preparing your financial statements and evaluating the effectiveness of your internal control, · what relevant education and ongoing training the person has had relating to US GAAP, · the nature of his or her contractual or other relationship to you, · whether the person holds and maintains any professional designations such as Certified Public Accountant (US) or Certified Management Accountant, and · about his or her professional experience, including experience in preparing and/or auditing financial statements prepared in accordance with US GAAP and evaluating effectiveness of internal control over financial reporting. If you retained an accounting firm or other similar organization to prepare your financial statements or evaluate your internal control over financial reporting at June 30, 2010, please tell us: · the name and address of the accounting firm or organization, · the qualifications of their employees who perform the services for your company, · how and why they are qualified to prepare your financial statements or evaluate internal control over your financial reporting, · how many hours they spent last year performing these services for you; and · the total amount of fees you paid to each accounting firm or organization in connection with the preparation of your financial statements and in connection with the evaluation of internal control over financial reporting for the most recent fiscal year end. If you retained individuals who are not your employees and are not employed by an accounting firm or similar organization to prepare your financial statements or evaluate your internal over financial reporting at June 30, 2010, do not provide us with their names, but please tell us: · why you believe they are qualified to prepare your financial statements or evaluate your internal control over financial reporting, · how many hours they spent last year performing these services for you; and · the total amount of fees you paid to each individual in connection with the preparation of your financial statements and in connection with the evaluation of internal control over financial reporting for the most recent fiscal year end. Do you have an audit committee financial expert? We understand, from your disclosures, that you do not have a separately-designated audit committee. We also understand that no individual on the board qualifies as an “audit committee financial expert.” If our understanding is correct, please describe the extent of the Board of Directors’ knowledge of US GAAP and internal control over financial reporting. Alternatively, please explain how our understanding is not correct. In the Company’s original Form 10-K for the fiscal year ended June 30, 2010, filed with the SEC on September 28, 2010, the Company’s management concluded that the Company maintained effective internal controls and procedures as of June 30, 2010. However, in connection with the preparation of Amendment No. 2 to the Form 10-K, the management, including our Chief Executive Officer and the new Chief Financial Officer, reassessed the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934) as of June 30, 2010 and subsequently determined that a material weakness, as more fully described in “Management’s Report on Internal Control over Financial Reporting” in Amendment No.2 to the Form 10-K, existed as of June 30, 2010. As a result of such material weakness, management revised its previous assessment to conclude in Amendment No.2 to the Form 10-K that our internal controls and procedures were not effective as of June 30, 2010. Among other things, the Company did not maintain effective control over the preparation, review, presentation and disclosure of amounts related to the warrants issued in connection with the Company’s June 2010 private placement that were included in the consolidated balance sheets and consolidated statements of income for the fiscal year ended June 30, 2010. This material weakness resulted in a material misstatement of our liabilities, non-cash expense relating to the changes in fair value of derivative liabilities and equity accounts and related financial disclosures. The Company hired a new Chief Financial Officer in September of 2010 to assist the Company in maintaining books and records and preparing financial statements. The new Chief Financial Officer has over 34 years of accounting and auditing experience. His experiences include serving as Chief Financial Officer for Jinpan International Ltd. (JST), a Nasdaq listed, PRC based company engaged in the design and manufacture of cast resin transformers, switchgears, unit substations, reactors and other wind energy products. He also served as controller and audit manager for several US insurance companies. Recently, he was a manager of Kelmar Associates LLC, a corporate regulatory compliance consulting firm providing auditing services to the US government from April 2007 to January 2010. From October 2004 to March 2007, he was an internal audit and compliance officer with the Countrywide Financial Corporation/Bank of America, a mortgage lender. He received his MBA in risk management from the College of Insurance, New York and is a Certified Public Accountant licensed in New Jersey and California. Maintenance of Books and Records and preparation of financial statements The Company maintains its books and records in accordance with PRC GAAP. The basic accounting principles and practice of PRC GAAP are similar to US GAAP. The Company has established procedures to reconcile PRC GAAP book and US GAAP financials by posting GAAP difference adjustments at the end of each reporting period. The Company’s auditor will review or audit the financial statements.The Company’s senior accounting staff will record the final adjustments at the end of each reporting period. Background of the people involved in the financial reporting Ms. Tongyu Zhang, the Company’s former Chief Financial Officer, was primarily responsible for preparing and supervising the preparation of the Company’s financial statements for the fiscal year ended June 30, 2010. Ms. Zhang’s responsibilities included (i) preparing the initial trial balance in accordance with PRC GAAP; (ii) preparing adjustments in accordance with US GAAP; (iii) reviewing and discussing changes proposed by the Company’s auditor; and (iv) recording the changes into the financial statements. Ms. Zhang has been working for the Company since 2004. Prior to joining the Company, Ms. Zhang was employed as an accountant in a number of positions:as accountant in charge in the Seeds Company of the Rice Research Institute (2000 - 2004); as accountant in charge in the Agricultural Reclamation Freight Port (1997 - 2000); and as accountant in the Sales Department of Agricultural Reclamation Materials (1995 - 1997).Ms. Zhang received her bachelor’s degree with a concentration in accounting from the Heilongjiang College of Education.She also participates in professional training offered by universities, including but not limited to those relating to U.S. GAAP and keeps herself informed of updates to U.S. GAAP that are posted on the FASB website by subscribing to technical update newsletters published by other major accounting firms. Ms. Zhang also gained substantial US GAAP accounting experience through reviewing and comparing the Company’s financial statements and disclosures with those of other public companies in the hog industry and working with the Company’s auditor to review adjustmentson a quarterly basis. The Company does not retain an accounting firm or any other individuals to prepare its financial statements or evaluate its internal controls over financial reporting. Board of Directors Knowledge of U.S. GAAP and internal control over financial reporting Other than Ms. Zhang, the Company’s current board members do not have in depth and specific knowledge of US GAAP or internal controls over financial reporting. The Company plans to form an audit committee consisting of independent directors of the Company who have knowledge of U.S. GAAP and implement internal controls over financial reporting upon listing on a securities exchange in the near future.One of the directors will qualify as an “audit committee financial expert.” Risks Relating to an Investment in Our Securities, page 36 Our Common Stock is thinly traded and you may be unable to sell, page 36 Please set forth the risk of dilution discussed in the last two paragraphs in a separate risk factor. In this new risk factor, specifically disclose that the common shares issuable upon conversion of Series B Preferred Stock and upon exercise of the Series A and Series B Warrants issued in the June 2010 private placement represent a substantial potential dilution to your existing common shareholders. In response to the Staff’s comment, the Company has set forth the risk of dilution in a separate risk factor on Page 37 of 10-K/A No.3. Management’s Discussion and Analysis Results of Operations General and Administrative Expenses, page 46 Reference is made to the common shares issued to consultants during the fiscal year ended June 30, 2010. Please disclose and tell us in more detail the nature of the consulting services provided by each of the consultants, along with the period over which such services were or are to be provided, We note the disclosure in Note 12(d) to the financial statement that certain of the shares have a service period beyond the fiscal year ended June 30, 2010. Also, please discuss the reason(s) that gave rise to the need for the consultant services in fiscal year 2010 that a significant amount of expense had been incurred as compared to the previous period. In response to the Staff’s comment, the Company has revised the disclosure relating to the common shares issued to consultants. The Company engaged Mr. Frank Hau and Mr. Liangchun Cong to assist the Company in raising money in China, Taiwan and other overseas countries. The Company agreed to issue 100,000 shares of its common stock to each of the consultants for the services rendered in a three year period commencing from April 16, 2010.The Company believes they can be beneficial in assisting the Company in raising money. Liquidity and Capital Resources, Net Cash Provided by Operating Activities, page 48 We note that ‘Advances to suppliers, net’ represented your most significant asset, at approximately 78% and 83% of total assets at June 30, 2010 and June 30, 2009, respectively, and the majority of the advances are to Wang Da. We note that through your Cooperation Agreement with Wang Da, your major feedstuff supplier, you advance monies to them in order that they might provide fodder on credit to the Wang Da farmers to raise their commercial hogs. Such advances to Wang Da are offset by the market value of the commercial hogs that Wang Da purchases from the Wang Da farmers and transfers to you. You then in turn, sell the commercial hogs to your customers. Please tell us and expand this section in MD&A to more fully discuss how often and when you advance monies to Wang Da and to describe in more detail how the advances are settled given that Wang Da does not reimburse you with cash to settle the advance, and how you determine which advance amount has been settled. Please consider providing a rollforward table either in MD&A or in Note 5 to the financial statements that discloses the gross monies advanced during the year, the amount of advances settled, and any changes in allowance for uncollectible advances. We note under MD&A Critical Accounting Policies that you have established a 5% reserve for the balance sheet account Advances to Suppliers. In addition, as you have no third party financing, apart from the Chinese Government, explain that monies you advance to Wang Da are financed primarily by your operating activities. The Company pays the advance to Wang Da and offsets the advance every ten days.Such advances to Wang Da are offset by the market value of the commercial hogs when the hogs are purchased from the farmers. The fodder cost consists of 71% of the Company’s cost of goods sold. The fodder cost to purchase price offset occurs when the mature hogs are purchased from the farmers. A mature hog weighing 100 kg consumes 288 kg of feed, on average, with a feed cost of $95.Based on each hog feed cost of $95 and daily repurchase of hogs, the offset to the prepaid advance would be the sum of $95 multiplied by the hogs daily repurchased. The Company settles the advances with Wang Da every 10 days to ensure control over credit risk. Following is an example of revenue and cost per hog to illustrate: Sale price per hog in Beijing market $ Costs of fodder per hog $
